DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    RENETTE BAPTISTE-FAUSTI,
                           Appellant,

                                    v.

   HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE
                   COMPANY, INC.,
                       Appellee.

                              No. 4D18-992

                              [April 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502016CA013639XXXXMB.

  Melissa A. Giasi of Giasi Law, P.A., Tampa, for appellant.

  Celeste B. Marcks of Groelle & Salmon, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.